Case 5:16-cv-01824-RSWL-SP Document 295 Filed 12/26/18 Page 1 of 9 Page ID #:17312



    1   Ronald J. Pabis (pro hac vice)
        rpabis@goodwinlaw.com
    2   Stephen K. Shahida (pro hac vice)
        sshahida@goodwinlaw.com
    3   Patrick J McCarthy (pro hac vice)
        pmccarthy@goodwinlaw.com
    4   Myomi Tse Coad (pro hac vice)
        mcoad@goodwinlaw.com
    5   GOODWIN PROCTER LLP
        901 New York Avenue NW
    6   Washington, DC 20001
        Tel.: +1 202 346 4000
    7   Fax.: +1 202 346 4444
    8   Natasha E. Daughtrey (SBN 319975)
        ndaughtrey@goodwinlaw.com
    9   GOODWIN PROCTER LLP
        601 S Figueroa Street
  10    41st Floor
        Los Angeles, California 90017
  11    Tel.: +1 213 426 2500
        Fax.: +1 213 623 1673
  12
        Attorneys for Plaintiff
  13    ECOSERVICES, LLC
  14
                             UNITED STATES DISTRICT COURT
  15
                           CENTRAL DISTRICT OF CALIFORNIA
  16
                                    EASTERN DIVISION
  17
         ECOSERVICES, LLC,                      Case No. 5:16-cv-01824-RSWL-SPx
  18
                     Plaintiff,                 NOTICE OF LODGING OF
  19                                            PARTIES’ SUBMISSION
              v.                                PURSUANT TO THE COURT’S
  20                                            OCTOBER 26, 2018 ORDER
         CERTIFIED AVIATION SERVICES,
  21     LLC,                                   Judge: Hon. Ronald Sing Wai Lew
  22                 Defendant.
  23
  24
  25
  26
  27
  28
Case 5:16-cv-01824-RSWL-SP Document 295 Filed 12/26/18 Page 2 of 9 Page ID #:17313



    1         Pursuant to the Court’s October 26, 2018 Order, the parties have met and
    2   conferred to negotiate an on-going royalty rate. Although the parties have agreed that
    3   the on-going post-verdict royalty rate should be set at $400 per infringing wash, one
    4   substantive disagreement remains as to whether the on-going royalty rate post-verdict
    5   should be enhanced based on the jury's infringement verdict. The parties provide their
    6   respective positions, and each side includes their proposed form judgment, as
    7   alternative exhibits. The two exhibits are substantially identical, other than the
    8   disagreement regarding the on-going royalty post-judgment.
    9   I.    EcoServices’ Position
  10          CAS admittedly continues to perform Cyclean washes after a unanimous jury
  11    verdict of infringement.    EcoServices submits that CAS’s post-verdict actions
  12    constitute the sort of egregious willful infringement that necessitates enhancement of
  13    the on-going royalty rate imposed on post-verdict infringing washes.
  14          When there is patent infringement, courts “may increase the damages up to
  15    three times the amount found or assessed.” 35 U. S. C. §284. The determination of
  16    whether enhanced damages are appropriate is committed to the district court’s
  17    discretion, and reviewable on appeal only for abuse of discretion. Halo v. Pulse, 579
  18    U.S. __, 136 S. Ct. 1923, 1934 (2016). “Section 284 allows district courts to punish
  19    the full range of culpable behavior.” Id. at 1933.
  20          Here, once the jury rendered its unanimous verdict and found the patents valid
  21    and infringed, CAS became an adjudged infringer and the continued infringement is
  22    per se willful. “[T]he Court must consider the change in the legal relationship
  23    between the parties to avoid incentivizing defendants to fight each patent case to the
  24    bitter end because without consideration of the changed legal status, there is
  25    essentially no downside to losing.” Fractus, S.A. v. Samsung Elec. Co., No. 6:09-CV-
  26    203, 2012 WL 2505741, at *45 (E.D. Tex. June 28, 2012). Absent a permanent
  27    injunction, the statutory “right to exclude others from using” a patented invention is
  28
                                                  1
Case 5:16-cv-01824-RSWL-SP Document 295 Filed 12/26/18 Page 3 of 9 Page ID #:17314



    1   meaningless if the worst fate for a willful infringer is a license to practice the patents
    2   at a negotiated royalty rate.
    3         Accordingly, although the Court in its discretion can treble the negotiated $400
    4   per wash royalty rate, EcoServices respectfully requests that the Court increase the
    5   ongoing royalty rate from the $400 to $800 per wash based on the willful nature of
    6   CAS’s continuing infringement and the fact that CAS cannot, in light of the jury’s
    7   verdict, have a colorable non-infringement position. See, e.g., Affinity Labs of Texas,
    8   LLC v. BMW N. Am., LLC, 783 F. Supp. 2d 891, 901-05 (E.D. Tex. Mar. 28, 2011)
    9   (enhancing ongoing royalty based on willful nature of continued infringement);
  10    Fitness Anywhere LLC v. WOSS Enterprises LLC, No. 14-cv-01725-BLF, at 7-10
  11    (N.D. Cal. Nov. 20, 2018) (finding doubling damages for patent infringement
  12    warranted where inter alia WOSS was unable to present any “colorable non-
  13    infringement position at trial”, WOSS requested relief already denied by the Court;
  14    and WOSS continued to sell its products with no remedial action).
  15          For the Court’s convenience, Exhibit A is a draft judgment that reflects the
  16    enhanced damages.
  17    II.   CAS’s Position
  18          EcoServices argues that the jury's verdict, by itself, warrants enhancement. The
  19    Court already rejected this argument in its October 26 Order, finding that "Plaintiff
  20    has provided no evidence for the Court to determine whether an increased rate is
  21    justified." D.I. 293 at 45. There are no new facts nor has EcoServices offered any new
  22    expert testimony. See id. at 44 ("Indeed, the cases following Paice, of which Plaintiff
  23    relies on, all considered substantially more evidence to determine an ongoing rate than
  24    what Plaintiff has presented here."). Accordingly, the Court should again decline to
  25    enhance the $400 ongoing rate.1
  26
        1
  27      As it has previously argued, CAS believes the '860 Patent's expiration compels a
        significantly lower rate. But in light of the Court's ruling that the ongoing rate should
  28    not be less than $400, CAS has agreed to that rate for purposes of this judgment.
                                                    2
Case 5:16-cv-01824-RSWL-SP Document 295 Filed 12/26/18 Page 4 of 9 Page ID #:17315



    1         In determining an ongoing royalty, courts commonly use the jury's rate as a
    2   starting point, and often leave it unchanged. E.g., Erfindergemeinschaft UroPep GbR
    3   v. Eli Lilly & Co., No. 2:15-CV-1202, 2017 WL 3034655, at *7 (E.D. Tex. July 18,
    4   2017). It is EcoServices's burden to show the propriety of any enhancement. See, e.g.,
    5   id.; Chamberlain Grp., Inc. v. Techtronic Indus. Co., 16-c-6097, slip op. at 4 (N.D.
    6   Ill. July 31, 2018).
    7          The jury's finding of infringement itself is insufficient. Indeed, in assessing
    8   damages, the jury was required to assume that the patents were valid and infringed by
    9   CAS. See 6/27/18 Trial Tr. at 208:18-23 (testimony of Mr. Lettiere); D.I. 255 at 35
  10    (Instruction No. 31). Accordingly, as the Court has already determined, the jury's
  11    finding of infringement does not warrant an increased rate.2
  12          Also, any claim that post-verdict washes would constitute willful infringement
  13    does not justify enhancement. Significantly, the Federal Circuit has instructed that
  14    post-verdict willfulness is irrelevant to the ongoing royalty analysis. See Amado v.
  15    Microsoft Corp., 517 F.3d 1353, 1361 (Fed. Cir. 2008) (vacating district court's post-
  16    verdict enhancement because district court “centered its damages assessment on
  17    willful infringement” and “willfulness, as such, is not the inquiry”).
  18          Even considering willfulness, enhancement is not appropriate. In Halo Elecs.,
  19    Inc. v. Pulse, Elecs., Inc., 136 S. Ct. 1923 (2016), the Supreme Court, overruling prior
  20
        2
  21      See, e.g., Cioffi v. Google, Inc., No. 2:13-cv-103, 2017 WL 4011143, at *4 (E.D.
        Tex. Sept. 12, 2017) ("Where it is clear that the jury’s award was based upon an
  22    assumption that the patent was infringed and valid, there is a 'strong reason for
        following the jury’s lead' in determining the appropriate ongoing royalty rate."
  23    (quoting UroPep, 2017 WL 3034655, at *7)); see also UroPep, 2017 WL 3034655,
        at *6 ("[I]t is logically inconsistent to argue that a calculation based upon assumptions
  24    of infringement and validity would change when those assumptions are replaced by
        jury findings of the same facts." (quotations omitted)); Chamberlain, 16-c-6097, slip
  25    op. at 6 ("[T]he Court is unwilling to award Chamberlain a royalty enhancement
        predicated only upon its victory at trial. This is especially so because the hypothetical
  26    negotiation the Court must now envision mirrors the hypothetical negotiation the jury
        already considered."); TransPerfect Global, Inc. v. MotionPoint Corp., No. C 10-
  27    2590, 2014 WL 6068384, at *5 (N.D. Cal. Nov. 13, 2014) (rejecting argument for
        higher ongoing rate because the jury was instructed that a reasonable royalty analysis
  28    assumes the patent is valid and infringed).
                                                   3
Case 5:16-cv-01824-RSWL-SP Document 295 Filed 12/26/18 Page 5 of 9 Page ID #:17316



    1   Federal Circuit precedent, set forth the standard for enhancing damages for willful
    2   infringement: “Awards of enhanced damages under the Patent Act . . . are not to be
    3   meted out in a typical infringement case, but are instead designed as a ‘punitive’ or
    4   ‘vindictive’ sanction for egregious infringement behavior.” Id. at 1932. And even in
    5   cases involving such “egregious” behavior, enhancement is left to the court’s
    6   discretion—it is not automatic. See id. at 1933-34.
    7         EcoServices did not assert that CAS willfully infringed the '262 Patent, and the
    8   '860 Patent is expired. There was thus no relevant finding of willfulness, and the
    9   Court denied injunctive relief. Granting EcoServices’s request would therefore
  10    amount to adopting a bright-line rule that ongoing royalties should always be
  11    enhanced. There is no such bright-line rule, and Halo actually directs district courts
  12    not to apply one. See id. at 1933 (“As with any exercise of discretion, courts should
  13    continue to take into account the particular circumstances of each case in deciding
  14    whether to award damages, and in what amount.”); see also UroPep, 2017 WL
  15    3034655, at *11 (“The Supreme Court [in Halo] has directed district courts to exercise
  16    their discretion to award enhanced damages for willfulness as a means of punishing
  17    'egregious' conduct; the Court did not suggest adopting a bright-line rule punishing
  18    all instances of knowing infringement.”). The cases EcoServices relied on in its initial
  19    briefing pre-date Halo, and all involved a defendant who was found to willfully
  20    infringe at trial or a plaintiff who presented evidence of changed circumstances
  21    beyond the jury's verdict.3
  22
        3
  23      See, e.g., Paice LLC v. Toyota Motor Corp., 609 F. Supp. 2d 620, 631 (E.D. Tex.
        2009) (parties provided expert testimony and court held an evidentiary hearing);
  24    Affinity Labs of Texas, LLC. V. BMW N. Am., LLC, 783 F. Supp. 2d 891 (E.D. Tex.
        2011) (court held hearing and conducted full analysis of the Federal Circuit's nine
  25    Read factors for enhancing damages); Mondis Tech. Ltd. v. Chimei Innolux Corp.,
        822 F. Supp. 2d 639 (E.D. Tex. 2011) (court conducted full post-verdict Georgia-
  26    Pacific and Read analyses); Joyal Prods., Inc. v. Johnson Elec. N. Am., Inc., No. 04-
        5172, 2009 WL 512156, at *1 (D.N.J. Feb. 27, 2009) (defendant consented to
  27    judgment of willful infringement before trial); Creative Internet Adver. v. Yahoo! Inc.,
        674 F. Supp. 2d 847, 849 (E.D. Tex. 2009) (jury found willful infringement and
  28    parties provided expert opinions).
                                                   4
Case 5:16-cv-01824-RSWL-SP Document 295 Filed 12/26/18 Page 6 of 9 Page ID #:17317



    1         Based on the foregoing, an enhanced royalty is not appropriate. CAS
    2   respectfully requests the Court adopt and enter its proposed judgment. See Ex. B.
    3
    4
    5
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 5
Case 5:16-cv-01824-RSWL-SP Document 295 Filed 12/26/18 Page 7 of 9 Page ID #:17318



    1
        Dated: December 26, 2018                 Respectfully submitted,
    2
    3                                            By: /s/ Natasha E. Daughtrey
    4                                                Ronald J. Pabis
                                                     rpabis@goodwinlaw.com
    5                                                Stephen K. Shahida
    6                                                sshahida@goodwinlaw.com
                                                     Patrick J McCarthy
    7                                                pmccarthy@goodwinlaw.com
    8                                                Myomi Tse Coad
                                                     mcoad@goodwinlaw.com
    9                                                GOODWIN PROCTER LLP
  10                                                 901 New York Avenue NW
                                                     Washington, DC 20001
  11                                                 Tel.: +1 202 346 4000
  12                                                 Fax.: +1 202 346 4444
  13
                                                    Natasha E. Daughtrey
  14                                                ndaughtrey@goodwinlaw.com
                                                    GOODWIN PROCTER LLP
  15
                                                    601 S Figueroa Street
  16                                                41st Floor
                                                    Los Angeles, California 90017
  17
                                                    Tel.: +1 213 426 2500
  18                                                Fax.: +1 213 623 1673
  19
                                                    Attorneys for Plaintiff:
  20                                                ECOSERVICES, LLC
  21
  22
  23
  24
  25
  26
  27
  28
                                             6
Case 5:16-cv-01824-RSWL-SP Document 295 Filed 12/26/18 Page 8 of 9 Page ID #:17319



    1   Dated: December 26, 2018              Respectfully submitted,
    2
                                              By: /s/ Stephen E. Baskin (with
    3                                         permission)
    4                                            Dale J. Giali (SBN 150382)
                                                 dgiali@mayerbrown.com
    5                                            MAYER BROWN LLP
    6                                            350 South Grand Avenue, 25th Floor
                                                 Los Angeles, CA 90071-1503
    7                                            Telephone: (213) 229-9500
    8                                            Facsimile: (213) 625-0248
    9                                            Stephen E. Baskin (pro hac vice)
  10                                             sbaskin@mayerbrown.com
                                                 Dara M. Kurlancheek (pro hac vice)
  11                                             dkurlancheek@mayerbrown.com
  12                                             Canek Acosta (SBN 301901)
                                                 cacosta@mayerbrown.com
  13                                             MAYER BROWN LLP
  14                                             1999 K Street, N.W.
                                                 Washington, DC 20006
  15                                             Telephone: (202) 263-3000
  16                                             Facsimile: (202) 263-3300
  17                                             Gregory J. Apgar (pro hac vice)
  18                                             gapgar@mayerbrown.com
                                                 MAYER BROWN LLP
  19                                             1221 Avenue of the Americas
  20                                             New York, NY 10020
                                                 Telephone: (212) 506-2500
  21                                             Facsimile: (212) 262-1910
  22
                                                 Attorneys for Defendant/Counter-
  23                                             Plaintiff:
  24                                             CERTIFIED AVIATION
                                                 SERVICES, LLC
  25
  26
  27
  28
                                             7
Case 5:16-cv-01824-RSWL-SP Document 295 Filed 12/26/18 Page 9 of 9 Page ID #:17320



    1                            CERTIFICATE OF SERVICE
    2         I, Natasha E. Daughtrey, an attorney, hereby certify that on December 26, 2018,
    3   I caused a complete and accurate copy of the foregoing to be served via this Court’s
    4   ECM/ECF notification system, which will serve electronically to all participants in
    5   the case.
    6
    7                                  /s/ Natasha E. Daughtrey
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 8
